Opinion filed December 12, 2019




                                     In The


        Eleventh Court of Appeals
                                  —————
                              No. 11-19-00335-CR
                                  —————

                       CARISSA MASON, Appellant
                                        V.
                    THE STATE OF TEXAS, Appellee


                    On Appeal from the 350th District Court
                            Taylor County, Texas
                        Trial Court Cause No. 13599-D


                     MEMORANDUM OPINION
      Appellant, Carissa Mason, has filed a motion to dismiss this appeal. In the
motion, Appellant indicates that she wishes to withdraw her notice of appeal, and
she requests that this appeal be dismissed. The motion to dismiss is signed by both
Appellant and Appellant’s counsel in compliance with Rule 42.2 of the Texas Rules
of Appellate Procedure.
        The motion is granted, and the appeal is dismissed.


                                                                            PER CURIAM


December 12, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2